Case:
 Case:4:17-cv-02498-AGF
       4:17-cv-02455-RLW Doc.
                          Doc.#:#:183-21
                                   11-10 Filed:
                                         Filed: 08/13/20
                                                09/28/17 Page:
                                                         Page: 11 of
                                                                  of 33 PageID
                                                                        PageID #:
                                                                               #: 3258
                                                                                  128



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 MALEEHA AHMAD                                )
                                              )
 and                                          )
                                              )
 ALISON DREITH,                               )
                                              )
 on behalf of themselves and a class of       )
 similarly situated individuals,              )       No. 4:17-cv-2455
                                              )
                       Plaintiffs,            )
                                              )
        v.                                    )
                                              )
 CITY OF ST. LOUIS, MISSOURI,                 )
                                              )
                       Defendant.             )


                          DECLARATION OF PAMELA LEWCZUK
 I, Pamela Lewczuk, declare as follows:
        1.      I am over the age of 18. I have personal knowledge of the facts set forth in this

 declaration and could and would testify competently to those facts if called as a witness.

        2.      I am a Legal Observer coordinator, and in that capacity, I observed protests

 following the acquittal of Officer Jason Stockley on September 15, 2017.

        3.      At all times, I was unarmed and nonviolent, and I committed no crime against any

 person or property.

        4.      On Friday, September 15, between 5 p.m. and 6 p.m., at the intersection of Clark

 and Tucker Avenues in downtown St. Louis, St. Louis Metropolitan police officers exposed me

 to chemical agents on three occasions.

        5.      On two occasions, I was some 10-20 feet away from the officers. On one

 occasion, I was sprayed from approximately one foot away even though I posed no threat to the


                                                  1                         EXHIBIT J
                                                                                   Pls.' Ex. 21
Case:
 Case:4:17-cv-02498-AGF
       4:17-cv-02455-RLW Doc.
                          Doc.#:#:183-21
                                   11-10 Filed:
                                         Filed: 08/13/20
                                                09/28/17 Page:
                                                         Page: 22 of
                                                                  of 33 PageID
                                                                        PageID #:
                                                                               #: 3259
                                                                                  129



 officers or to any person or property. That time, an officer sprayed a man standing right next to

 me, whom I did not see commit any crime.

           6.     I heard no warning that chemical munitions would be deployed any of these

 times.

           7.     Later in the evening of September 15, I was exposed to both tear gas and pepper

 spray in the Central West End neighborhood of St. Louis. I heard no warning that chemical

 munitions would be deployed against me.

           8.     My skin, eyes, nose, and throat burned profusely from these exposures. The

 exposures caused me to cough heavily and have some difficulty breathing.

           9.     On September 17, 2017, while I was observing the protest, I was caught in the

 kettle at the intersection of Washington and Tucker in downtown St. Louis. There was no means

 of egress through or around the lines of police officers in riot gear that formed the walls of the

 kettle.

           10.    I did not hear a dispersal order or a warning given that chemical munitions would

 be deployed.

           11.    I heard several officers on Tucker chanting “Whose streets?”

           12.    At approximately 11:30 p.m., the lines of officers rushed in on us and commanded

 us to get down. A police officer ordered me to turn off my cellphone.

           13.    I complied immediately with every command.

           14.    I saw other people caught in the kettle get sprayed with chemical agents directly

 in the face. I was affected by the spray, which hit me on the arms and legs since we did not have

 much room, and it burned my throat and nose. I also saw a police officer kick a person who was

 on the ground.



                                                   2

                                                                                     Pls.' Ex. 21
Case:
 Case:4:17-cv-02498-AGF
       4:17-cv-02455-RLW Doc.
                          Doc.#:#:183-21
                                   11-10 Filed:
                                         Filed: 08/13/20
                                                09/28/17 Page:
                                                         Page: 33 of
                                                                  of 33 PageID
                                                                        PageID #:
                                                                               #: 3260
                                                                                  130



        15.     A police officer ordered me to turn face down, and I complied. I was handcuffed

 tightly and handled roughly, which caused me pain. Officers grabbed me by the back and stood

 me up and then shoved through the crowd to the sidewalk.

        16.     I was arrested and transported to jail.




 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

 correct.

        Dated this 27th day of September, 2017.



                               By: /s/ Pamela Lewczuk
                                      Pamela Lewczuk




                                                  3

                                                                                   Pls.' Ex. 21
